      Case 5:18-cv-00555-XR Document 342 Filed 02/15/21 Page 1 of 8




             IN THE UNITED STATES DISTRICT COURT FOR
                  THE WESTERN DISTRICT OF TEXAS
                      SAN ANTONIO DIVISION

H O L C O M B E , et. al,                         NO. 5:18-CV-00555-XR
                                                    (consolidated cases)
Plaintiffs

vs.

UNITED STATES OF
AMERICA,

Defendant



                            JOINT STATUS UPDATE

      The Parties file the following status update concerning the trial.



                                 WITNESSES

1.      Witnesses by written or video deposition submission

      Parties agree to the following deadlines:

         •   March 1, 2021: Parties will submit to each other page and
             line designations of witnesses to be submitted by video or
             written deposition.
         •   March 8, 2021: Parties will exchange objections and counter
             designations.
         •   March 12, 2021: Parties will file with the Court the desig-
             nated transcript portions of written and video deposition
             testimony.
         •   March 19-26, 2021: For witnesses submitted by video depo-
             sition, parties will provide the Court with the video files on
             a rolling basis.


                                       Page 1 of 8
     Case 5:18-cv-00555-XR Document 342 Filed 02/15/21 Page 2 of 8




    Parties agree that the following witnesses should be submitted via writ-
ten deposition or video deposition submission:

         1.  Robert Spencer
         2.  Owen Tullos
         3.  Yonatan Holz
         4.  Shelley Ann Verdejo
         5.  John Owen
         6.  Clinton Mills
         7.  Ryan Sablan
         8.  James Hudson
         9.  Robert Bearden
         10. James Hoy
         11. Nathan McLeod-Hughes
         12. Randall Taylor
         13. Lyle Bankhead
         14. Vince Bustillo
         15. Emily Willis
         16. Robert Ford, Jr.
         17. James Poorman
         18. Kimberley Del Greco (in the event Ms. Del Greco is unavail-
             able during Plaintiffs’ case-in-chief)
         19. Candace Marlowe
         20. Academy DWQ Witness

    Parties reserve all rights to object to the substantive testimony desig-
nated.

    In addition to forthcoming objections to substantive testimony designa-
tions, the United States objects to the entire testimony of three witnesses
based on their limited capacities as Rule 30(b)(6) witnesses on topics that the
Court has already adjudicated. Shelley Ann Verdejo served as a Rule 30(b)(6)
witness on the issue of DIBRS; Robert Spencer served as a Rule 30(b)(6) wit-
ness on Air Force policies concerning the execution of DoD Instructions
5505.11 and 7730.47-M Volume 1; and Col. John Owen served as a Rule
30(b)(6) witness on the policies of the office of the Staff Judge Advocate. As


                                      Page 2 of 8
       Case 5:18-cv-00555-XR Document 342 Filed 02/15/21 Page 3 of 8




those issues have no relevance to the issues to be adjudged at trial, their en-
tire testimony is irrelevant and should be deemed inadmissible.

      Plaintiffs respond that the Government’s objections go to the weight not
admissibility of the evidence. And Plaintiffs do not agree that the Court adju-
dicated all of the issues on which those witnesses provided relevant testi-
mony. The Government’s overbroad objections seek to prevent the Court from
hearing their 30(b)(6) witnesses provide testimony that is relevant to the re-
maining issues—namely, increased risk of harm, proportionate responsibility,
and foreseeability. To that end, Plaintiffs will not be presenting written testi-
mony from these three witnesses on any other issue; as a result, their written
submissions will be succinct; and because these are written submissions to
the bench, the weight can be considered without the specter of incurable prej-
udice to the Government.


 2.     Witnesses by live or remote teleconferencing technology

      Parties will call the following witnesses by remote teleconferencing tech-
nology or live. Where designated by an asterisk, Parties have designated that
they will be called in person if possible. Otherwise, they will be called by re-
mote video teleconference technology.

      a. Plaintiffs’ Case-in-Chief for Live or teleconference witnesses:

        1.   Terry L. Snyder*
        2.   Danielle Shields*
        3.   Michelle Shields*
        4.   Michael Kelley*
        5.   Rebecca Kelley*
        6.   Daniel Webster
        7.   Larry Youngner
        8.   Jon Rymer



                                       Page 3 of 8
     Case 5:18-cv-00555-XR Document 342 Filed 02/15/21 Page 4 of 8




    b. Defendant’s Case-in-Chief for Live or teleconference witnesses:
    Defendant reserves the right to elicit testimony from all fact witnesses

called in Plaintiffs’ case-in-chief for use in support of its claims or defenses.

Defendant also reserves the right to call an Air Force employee live at trial,

depending on the Court’s ruling on the Government’s motion in-

limine, see ECF No. 337. In addition to the witnesses listed above, Defend-

ant will call the following:


       9.    Kimberley Del Greco*
       10.   William Ryan*
       11.   Erin Higgins (neé Brassfield)*
       12.   John Donohue
       13.   Stephen J. Barborini
       14.   James Fox
       15.   Harold Bursztajn
       16.   Daniel Breyer (Subject to motion in limine, ECF No. 337)

    c. Plaintiffs’ Rebuttal Expert

       17. Jeffrey Metzner


    Parties reserve all rights to object to the substantive testimony desig-
nated. Parties are aware the Court has requested certain witnesses to ap-
pear in person to provide trial testimony. Those witnesses are non-parties
and not under the control of either party. Parties have begun contacting
counsel for the nonparties but have yet to receive verification of their willing-
ness to appear live in court.




                                       Page 4 of 8
     Case 5:18-cv-00555-XR Document 342 Filed 02/15/21 Page 5 of 8




             LIABILITY PHASE TRIAL MECHANICS

    Parties request that the Court live stream the proceedings so that mem-
bers of the public, all Plaintiffs, their counsel, and Defense counsel have open
access to the trial. The live stream should have audio of the bench, and audio
and video of the witness and counsel conducting the questioning. This will al-
low the Court to limit the numbers of lawyers, Plaintiffs, and spectators in
the courtroom to ensure appropriate social distancing and those who can’t
safely be in the Courtroom can be directed to the streaming platform.

    Parties expect no more than four lawyers per side to be present in the
courtroom, and unless needed for a specific purpose, only one paralegal and

one technology support person to remain present in the courtroom at any
time. The seating of the lawyers, paralegals, and technology support person-
nel will be arranged to accomplish social distancing and dependent upon the
courtroom used for the trial. Persons who are not speaking to the court or
presenting evidence to the court are required to wear masks at all times.
Parties request that all team members in the courtroom sit in a socially dis-

tanced manner except when necessary to communicate briefly or exchange
documents with their team members.

    Parties request an opportunity to send litigation and technological sup-
port to meet and confer with courtroom personnel in the courtroom where the
trial will be held at the Court’s convenience, but prior to March 15. This
would allow the parties to clarify social distancing issues and understand the
technology setup of the courtroom in advance of the April trial.

    Parties agree that no opening argument is necessary. Parties respectfully
request that the Court provide an opportunity for closing arguments.



                                     Page 5 of 8
     Case 5:18-cv-00555-XR Document 342 Filed 02/15/21 Page 6 of 8




    Parties request that the Court issue pre-trial deadlines for exhibits, find-
ings of fact, pre-trial motions, etc. for the liability phase.

     Parties request that the Court determine how the Parties should handle
exhibits and other materials obtained during discovery through protective or-
ders and Rule 11 agreements. Third parties (i.e., Academy), nonparties (e.g.,
the Texas Rangers), and in limited circumstances, the Parties themselves
(e.g., Lookingbill settlement) disclosed material pursuant to such agree-
ments. Plaintiffs suggest the Court turn off live streaming of the trial when
confidential documents are presented during trial. Defendant takes no posi-
tion on Plaintiffs’ suggestion and seeks clarification on how to handle such
material during the trial.

    Also, the Parties request the Court schedule a hearing to address the set-
ting of trial dates for the damages phase along with deadlines for filing exhib-
its, findings of fact, pre-trial motions, etc. for this phase.




                                        Page 6 of 8
     Case 5:18-cv-00555-XR Document 342 Filed 02/15/21 Page 7 of 8




Respectfully Submitted,



/s/ Jamal K. Alsaffar
Jamal K. Alsaffar
JAlsaffar@nationaltriallaw.com
Texas Bar No. 24027193
Tom Jacob
TJacob@nationaltriallaw.com
Texas Bar No. 24069981
Whitehurst, Harkness, Brees, Cheng, Alsaffar & Higginbotham &
Jacob PLLC
7500 Rialto Blvd, Bldg. Two, Ste 250
Austin, TX 78735
Office 512-476-4346
Fax 512-476-4400
Counsel for Plaintiffs Vidal, McKenzie, Solis, McNulty, and Wall



BRIAN BOYNTON
Acting Assistant Attorney General Civil Division

ASHLEY C. HOFF United States Attorney

/s/ Paul David Stern

PAUL DAVID STERN
Trial Attorney, Torts Branch
Civil Division
United States Department of Justice

Counsel for Defendant, UNITED STATES OF AMERICA




                                   Page 7 of 8
     Case 5:18-cv-00555-XR Document 342 Filed 02/15/21 Page 8 of 8




                   CERTIFICATE OF SERVICE

    By our signatures above, we certify that a copy of Joint Status Update
has been sent to the following on February 15, 2021 via the Court’s CM/ECF
notice system.



Paul D. Stern                         Clayton R. Diedrichs
Daniel P. Chung                       James F. Gilligan
Stephen E. Handler                    James Edward Dingivan
Jocelyn Krieger                       U.S. Attorney's Office
James G. Touhey, Jr.                  Western District of Texas
U.S. Department of Justice




                                    Page 8 of 8
